Appellate Case: 22-8066     Document: 010110783009         Date Filed: 12/14/2022     Page: 1
                                                                                      FILED
                                                                          United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                           December 14, 2022
                          _________________________________
                                                                             Christopher M. Wolpert
                                                                                 Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                            No. 22-8066
                                                     (D.C. Nos. 2:22-CV-00169-NDF &
  MEGA LESTARI SETIYANINGSIH,                             1:19-CR-00198-NDF-1)
                                                                 (D. Wyo.)
        Defendant - Appellant.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before MATHESON, KELLY, and ROSSMAN, Circuit Judges.
                   _________________________________

        Petitioner-Appellant Mega Lestari Setiyaningsih, an inmate proceeding pro se,

 seeks to appeal from the district court’s order dismissing her 28 U.S.C. § 2255 motion

 claiming ineffective assistance of counsel as untimely. Setiyaningsih v. United States,

 No. 22-CV-169, 2022 WL 5240203 (D. Wyo. Aug. 30, 2022). A COA is a jurisdictional

 prerequisite to our appellate review. 28 U.S.C. § 2253(c)(1)(B); Miller-El v. Cockrell,

 537 U.S. 322, 336 (2003). We deny a COA and dismiss the appeal.

        Where a district court has denied a § 2255 motion on procedural grounds, a

 movant must show that the district court’s procedural ruling would be debatable among



        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-8066        Document: 010110783009        Date Filed: 12/14/2022       Page: 2



 reasonable jurists and that the underlying constitutional claim is likewise debatable.

 Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, we need only address the procedural

 ruling.



                                              Background

           Ms. Setiyaningsih pled guilty in a written plea agreement to possession with intent

 to distribute methamphetamine, 21 U.S.C. §§ 841(a)(1), (b)(1)(A) (Count Two) and

 possession of a firearm in furtherance of a drug trafficking crime, 18 U.S.C.

 § 924(c)(1)(A) (Count Three). 2 R. 6. The district court imposed a sentence of 120

 months imprisonment on Count Two and 60 months imprisonment on Count Three,

 consecutively, and a concurrent term of five years supervised release on both counts. 1

 R. 18–20. Ms. Setiyaningsih did not appeal, but later moved for compassionate release

 under 18 U.S.C. § 3582(c)(1)(A), which the district court denied and this court affirmed.

 See United States v. Setiyaningsih, No. 21-8093, 2022 WL 2160001 (10th Cir. June 15,

 2022).

           On August 1, 2022, Ms. Setiyaningsih filed the instant motion claiming that her

 constitutional right was violated by her attorney’s incorrect advice that despite pleading

 guilty to the firearm conviction, she would remain eligible for good time credits under the

 First Step Act (FSA). 3 R. 3, 6, 17–18; see 18 U.S.C. § 3632(d)(4)(D)(xxii). The district

 court dismissed the § 2255 motion as untimely, given Ms. Setiyaningsih had filed her

 motion more than one year after final judgment had been reached and had not set forth

 viable facts supporting statutory or equitable tolling. See 3 R. 56–65.

                                                2
Appellate Case: 22-8066      Document: 010110783009          Date Filed: 12/14/2022      Page: 3




                                          Discussion

        The district court’s holding that the motion was time-barred by the one-year

 limitation period under § 2255(f) is not reasonably debatable. Final judgment was

 entered on June 1, 2020, and the judgment became final in mid-June 2020 when the time

 to appeal expired. 1 R. 18; United States v. Prows, 448 F.3d 1223, 1227–28 (10th Cir.

 2006). Yet, Ms. Setiyaningsih did not file her motion until August 1, 2022, well after the

 one-year limitations period had concluded.

        Ms. Setiyaningsih argues nonetheless that the one-year limitations period should

 be statutorily tolled because she did not know she was ineligible for FSA credits until she

 met with her BOP case team on May 16, 2022. See 28 U.S.C. § 2255(f)(4). Section

 2255(f)(4) applies when new facts not previously discoverable come to light — not when

 a movant becomes newly aware of “the legal significance of those facts.” E.g., United

 States v. Collins, 364 F. App’x 496, 498 (10th Cir. 2010) (unpublished). Thus, it is not

 clear that Ms. Setiyaningsih proffers a fact at all, let alone a new one (the First Step Act,

 including the relevant provisions, became law in 2018). First Step Act (2018), Pub. L.

 No. 115-391, § 3632(d)(4)(D)(xxii), 132 Stat. 5194, 5199; see Ingram v. United States,

 932 F.3d 1084, 1089 (8th Cir. 2019) (distinguishing between new facts and

 interpretations of law, concluding that the latter do not give rise to § 2255(f)(4) tolling);

 United States v. Harrison, 680 F. App’x 678, 680 (10th Cir. 2017) (unpublished) (“A

 change or clarification of controlling law is not a ‘fact’ within the meaning of

 § 2255(f)(4).”). Even if Ms. Setiyaningsih was unaware of the effect of her guilty plea on

                                               3
Appellate Case: 22-8066     Document: 010110783009          Date Filed: 12/14/2022      Page: 4



 her eligibility for FSA credits, a lack of knowledge does not equate to an inability to

 discover existing law.

        To the extent Ms. Setiyaningsih argues that the district court’s ruling would

 require inmates to second guess their attorneys’ advice, thus flooding courts with § 2255

 motions, no reasonable jurist would be persuaded that such a result is pre-ordained and

 would prevent inquiry by an inmate. Likewise, the district court’s rejection of equitable

 tolling, which requires a movant to show extraordinary circumstances and diligence, is

 not reasonably debatable and waiting years after the fact to inquire about FSA credits is

 not diligence. See Lawrence v. Florida, 549 U.S. 327, 336 (2007). This court has

 consistently held that newly acquired knowledge of the law does not constitute the type

 of extraordinary circumstance warranting equitable tolling. See, e.g., Collins, 364 F.

 App’x at 498; Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000).

        We DENY a COA and DISMISS the appeal.


                                               Entered for the Court


                                               Paul J. Kelly, Jr.
                                               Circuit Judge




                                              4